Name: 2008/823/EC: Commission Decision of 22 October 2008 amending Decision 95/319/EC setting up a Committee of Senior Labour Inspectors (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour law and labour relations;  social affairs;  organisation of work and working conditions;  executive power and public service;  European Union law
 Date Published: 2008-10-30

 30.10.2008 EN Official Journal of the European Union L 288/5 COMMISSION DECISION of 22 October 2008 amending Decision 95/319/EC setting up a Committee of Senior Labour Inspectors (Text with EEA relevance) (2008/823/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) By Decision 95/319/EC (1) the Commission set up a Committee of Senior Labour Inspectors, hereinafter referred to as the Committee. (2) Recent enlargements of the European Union have effectively doubled the size of the Committee. The plenary meetings now comprise 54 Committee members. In the event of new enlargements this number will increase still further. (3) To enable the Committee to fulfil its tasks and allow the members of the Committee to engage in a practical, interactive exchange of experience and opinion, which is not feasible with such a large Committee, the number of members per Member State should be reduced from two to one. The Member States should be able to appoint an alternate member to attend meetings where the full member cannot be present. (4) To guarantee the quality of the Committee's work, nominees for membership should be the senior representatives of the national labour inspection services with a mandate to carry out the tasks of the Committee. (5) Provision should be made for each member or alternate member to be able to be accompanied by an expert at Committee meetings. For practical reasons relating to meeting organisation, notification of such experts' attendance should be given at least one month before the Committee meeting concerned. (6) To facilitate the way working groups operate, it should be possible for them to be chaired by an expert from a national labour inspection service who is not a member of the Committee. (7) Specific categories of observers should be able to attend Committee meetings. (8) The Committee should adopt rules of procedure laying down the practical arrangements for its work. (9) Decision 95/319/EC should be amended accordingly. (10) This Decision should take effect on 1 January 2010, the date on which a new term of office starts for members of the Committee, HAS DECIDED AS FOLLOWS: Article 1 Decision 95/319/EC is amended as follows: 1. Article 5 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. The Committee shall comprise one full member per Member State. One alternate member may be appointed for each full member. An alternate member shall attend the Committee meetings only when the full member is unable to be present. 2. Full and alternate members of the Committee shall be appointed by the Commission on a proposal by the Member State. When submitting the names of their nominees to the Commission, the Member States shall ensure that these are the senior representatives of their labour inspection services with a mandate to carry out the tasks of the Committee.; (b) paragraph 5 is deleted; 2. Article 8 is replaced by the following: Article 8 1. The Committee may, in accordance with the representative of the Commission, invite any person with particular competence in respect of an item on the agenda to take part in its work. 2. Each member or alternate member may be accompanied by an expert, provided that the member submits a reasoned request to the chairman at least one month before the relevant Committee meeting.; 3. in Article 9, paragraph 2 is replaced by the following: 2. Working groups shall be chaired by a member of the Committee or an expert of the labour inspection services of the Member States, and shall consist of members of the Committee and/or experts, as the case may be. Working groups shall report to the Committee in plenary session.; 4. the following Article 9a is inserted: Article 9a Neither members nor experts shall receive payment for their work.; 5. in Article 10, the following paragraph 3 is added: 3. The following may attend meetings of the Committee as observers: (a) a representative of the labour inspection service of each EEA/EFTA state; (b) the Director of the European Agency for Safety and Health at Work; (c) a representative of the International Labour Organisation.; 6. the following Article 11a is inserted: Article 11a The Committee shall adopt its rules of procedure, which shall lay down the practical arrangements for its work, including the convening of meetings and the organisation of working groups.; 7. in Article 12, paragraph 2 is replaced by the following: 2. The Commission shall forward that report to the Council, the European Parliament, the European Economic and Social Committee and the Advisory Committee on Safety and Health at Work. Article 2 This Decision shall take effect on 1 January 2010. Done at Brussels, 22 October 2008. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 188, 9.8.1995, p. 11.